Fourth Court of Appeals
                               San Antonio, Texas
                                   November 12, 2014

                                   No. 04-14-00625-CR

                           EX PARTE Devan S. MATTHEWS

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR11609
                         Honorable Ron Rangel, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on November 12, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2014.

                                             _ ____________________________
                                             Keith E. Hottle, Clerk